Citation Nr: 1115654	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  09-09 782 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1966 to June 1968. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2007 rating action of the Department of Veterans Affairs (VA), Regional Office (RO) in Boise, Idaho.  

The Veteran provided testimony at a March 2011 hearing before the undersigned.  A transcript of the proceeding is of record and has been reviewed.  

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 2006 rating decision, the RO declined to reopen a claim for service connection for PTSD, and properly notified the Veteran, who did not perfect an appeal.  

2.  The evidence associated with the claims file subsequent to the July 2006 rating decision regarding the Veteran's claim for service connection for PTSD relates to an unestablished fact, is not cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The July 2006 rating decision which denied the Veteran's claim of whether new and material evidence has been received to reopen a claim for service connection for PTSD is final.  38 U.S.C.A. §§ 5103(a), 7103(a), 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  The evidence received subsequent to the July 2006 rating decision is new and material and the requirements to reopen the claim have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen Claim

In the June 2003 rating decision, the RO denied entitlement to service connection for PTSD because of a lack of diagnosis and no evidence demonstrating a verified stressor.  In November 2005, the Veteran submitted a claim to reopen.  In a July 2006 rating decision, the RO determined that new and material evidence had not been received to reopen a claim for service connection for PTSD; though there was a diagnosis of PTSD, there was no evidence of record demonstrating a verified stressor.  The Veteran did not perfect the appeal; thus, that decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  In August 2007, he submitted a claim to reopen.  In the December 2007 rating action on appeal, the RO declined to reopen a claim for service connection for PTSD, as there was no evidence of record demonstrating a verified stressor.  Subsequently, in an April 2008 rating decision, the RO again determined that new and material evidence had not been received to reopen a claim for service connection for PTSD, as there was no evidence of record demonstrating a verified stressor.

As a general rule, a claim may be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. 
§ 5108; 38 C.R.F. § 3.156.  With respect to new and material evidence claims, "new" evidence is defined as evidence not previously submitted to agency decision-makers, and "material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened, and VA may then evaluate the merits of the claim on the basis of all evidence of record. 

The Veteran has provided statements and testimony regarding his in-service stressor; specifically, his service in Vietnam at Long Binh from June 1967 to June 1968 in food services, where he was present during the TET offensive when Long Binh was attacked.  The Veteran testified that he feared for his life, as he was issued an M14 rifle and told to wait for the enemy to attack in January 1968.  In this regard, the Veteran recounted an ammunition dump being blown up, and he remembers getting down, but does not remember getting up, explaining that he had a concussion.  Moreover, the Veteran reported that he had a "breakdown" five days before he left Vietnam due to fear of his surroundings and the fear of being in combat.  The Veteran had previously provided some information regarding the incident at the ammunition dump, but other facts were not presented in the prior claims.  

In his testimony and statements submitted in connection with the claim to reopen, the Veteran also contends that he experienced "fear of hostile military or terrorist activity" in Vietnam.  His military records show service as a cook in Vietnam in 1968, and the TET offensive occurred during this time.  

The regulations governing PTSD were recently amended, effective July 13, 2010. 75 Fed. Reg. 39843-52 (July 13, 2010).  Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a Veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor-provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  Id.

For claims to reopen a previously denied service connection PTSD claim, new and material evidence will be required as the regulatory amendment is not considered a liberalizing rule under 38 C.F.R. § 3.114.  To reopen a claim under new § 3.304(f)(3), VA will accept a Veteran's lay statement regarding an in-service stressor-"fear of hostile military or terrorist activity"-as sufficient to constitute new and material evidence for the purpose of reopening a previously denied claim, if the Veteran's record otherwise shows service in a location involving exposure to "hostile military or terrorist activity."  

Accepting the Veteran's lay statements as credible, as required at this stage of the proceedings, see Justus, supra, his assertions regarding fear of hostile military activity constitute evidence relating to an in-service stressor and his record shows service in a location involving exposure to hostile activity.  He has presented evidence addressing an unestablished fact necessary to substantiate the claim.  As new and material evidence has been submitted, the claim is reopened.  

The duty to notify and assist with regard to the issue of whether new and material evidence has been received has been met to the extent necessary to reopen the claim, such that any deficiency in this regard is harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

New and material evidence having been received, the claim for service connection for PTSD is reopened; the appeal is granted to this extent only.

REMAND

VA outpatient treatment records dated in September 2003 to June 2010 demonstrate a current diagnosis of PTSD.  

The record includes the Veteran's claimed in-service stressor, including, serving in Vietnam at Long Binh from June 1967 to June 1968 in food services, where he was present during the TET offensive when Long Binh was attacked.  The Veteran testified that he feared for his life, as he was issued an M14 and told to wait for the enemy to attack in early January 1968.  The Veteran indicated he was present when an ammunition dump was blown up and remembers getting down, but does not remember getting up, explaining that he had a concussion.  The Veteran further reported that he had a "breakdown" five days before he left Vietnam due to fear of his surroundings and the fear of being in combat.  

Regarding the aforementioned incident, a fellow serviceman, V.C., submitted a statement on the Veteran's behalf.  (See November 2006 statement.)  In his statement, V.C. indicated that he served in Vietnam in the 101st Company airborne USARPA from December 1967 to October 1968 at Bien Hoa, whereas the Veteran was located in Long Binh, a few miles away.  V.C. indicated that he knows the Veteran was at Long Binh during the TET Offensive and was in battle.  V.C. indicated that there was a large ammunition dump that exploded, and recalls the Veteran talking about how he believed an atom bomb had gone off during the TET Offensive, when he witnessed a few choppers in a fire fight over the ammunition dump and how the explosion of the dump disintegrated the choppers.  V.C. further reported that he recalls the Veteran stating that he could not remember getting up or how long he was outside the perimeter, which lasted a few days from January 31, 1968 to February 2, 1968 at Long Binh Headquarters.  

Based upon the aforementioned evidence, a VA examination is necessary to determine whether the Veteran currently has PTSD, and if so, whether it is related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA psychiatric examination in order to determine the current nature and likely etiology of any diagnosed psychiatric disorder.  The claims folder should be made available to the examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.

Based on the examination and review of the record, the examiner must:  

a.  Provide a diagnosis for each psychiatric disorder found, and include a specific finding as to whether the Veteran has PTSD.

b.  If PTSD is diagnosed, the examiner must specifically opine whether the stressor (or stressors) claimed by the Veteran is (or are) linked to fear of hostile military activity and adequate to support a diagnosis of posttraumatic stress disorder, and whether the Veteran's symptoms are related to the claimed stressor(s).

c.  If any other current psychiatric disability is diagnosed, the examiner must specifically opine whether it is at least as likely as not that disorder began during service or is related to any incident of service.

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state and provide a complete rationale for such a finding. 

2.  Thereafter, readjudicate the Veteran's claim.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


